PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/809,817
Filing Date: 10 Nov 2017
Appellant(s): Cunningham et al.



__________________
Scott D.Paul(42984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 26-29, 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy et al. (Publication US 2002/0165898 A1), hereinafter Duffy.  In view of Hatoun et al. (Publication US 2006/0069599 A1), hereinafter Hatoun.
Claims 30, 40, 32-33, 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy et al. (Publication US 2002/0165898 A1), hereinafter Duffy.  In view of Hatoun et al. (Publication US 2006/0069599 A1), hereinafter Hatoun and further in view of Chakra et al. (Publication US 2009/0319926 A1), hereinafter Chakra.
Claims 31, 34, 41, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy et al. (Publication US 2002/0165898 A1), hereinafter Duffy.  In view of Hatoun et al. (Publication US 2006/0069599 A1), hereinafter Hatoun. In view of Chakra et al. (Publication US 2009/0319926 A1), hereinafter Chakra and further in view of Caligor (Publication US 2012/0239451 A1).
Claims 35, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Duffy et al. (Publication US 2002/0165898 A1), hereinafter Duffy.  In view of Hatoun et al. (Publication US 2006/0069599 A1), hereinafter Hatoun. In view of .
 (2) Response to Argument
The applicant argues in substance,
1) As per claim 26, the prior art does not teach, “identifying, responsive to the user input, a collaborative session in which the user participated”, in particular the applicant argues that the prior art does not teach “collaborative sessions” because Duffy teaches a user interface and Hatoun teaches email, and  those skilled in the art, a session is described as such:
In computer science and networking in particular, a session is a temporary and interactive information interchange between two or more communicating devices, or between a computer and user (see login session). A session is established at a certain point in time, and then ‘tom down’ - brought to an end - at some later point. An established communication session may involve more than one message in each direction. A session is typically stateful, meaning that at least one of the communicating parties needs to hold current state information and save information about the session history in order to be able to communicate, as opposed to stateless communication, where the communication consists of independent requests with responses.
An established session is the basic requirement to perform a connection-oriented communication. A session also is the basic step to transmit in connectionless communication modes. However any unidirectional transmission does not define a session.
a session is established at a certain point in time, and then “torn down”-brought to an end-at some later point in time, Appeal Brief, pg.8-11,
In reply to 1); Firstly, the definition of session that the applicant provided  of establishing at a certain point in time and then “torn down”, is not part or suggested by applicant’s specification. The closest support of “collaborative session” is specification para.18, which recites
Within a collaborative environment, a user 105 may participate in one or more collaborative sessions. Each collaborative session may include user participation in one or more aspects of the collaborative environment. Further, each collaborative session can pertain to a particular subject, for example a project. One or more users can be assigned actions (e.g., tasks) pertaining to the particular subject. Further, one or more participants may be assigned responsibility for monitoring the progress of other participants on assigned actions (e.g., pending actions), or may otherwise be impacted by the progress of other participants on assigned actions.
The applicant has define a collaborative environment as an environment which user collaborate via one or more communication networks which includes email, text messaging, IM, telephone calls, telephone conferences, etc. and then a user may participate in one or more collaborative session, each session may include user participation in one or more aspects of the collaborative environment.
The broadest reasonable interpretation with respect to the specification of “a collaborative session” would be a user participation in one or more aspects of email system/environment, text messaging, IM, telephone calls, telephone conferences, etc.; the term “aspects” is a broad term and broadest reasonable interpretation one ordinary skill in the art would interpret “aspects” of email as, send, receiving, or opening up an email. Therefore the limitation of “identifying a collaborative session in which the user 
Duffy, para.30, teaches a link copy is a folder containing copies of messages and tasks sent to a covered user, linked copies may appear as a node on the first level of a tree control for example John Doe is absent from work, and Jane Doe is assigned as a surrogate user, the tree control in Jane Doe’s interface contains a linked copy of John Doe’s messages and tasks, in a folder marked “John Doe”. 
Para.31, discusses the navigation arrangement of data in a tree control that is used to select messages or tasks.  Each user may have a folder on the tree control containing messages sent to the user and additional folders may contain messages sent by the user and the results of searches for messaged. Fig.2, explicitly shows, the user interface with the folders of messages and tasks.
Duffy therefore teaches “a collaborative session” because it is clear from para.30-31, that John Doe’s messages and task includes messages sent to the John Doe and messages sent by John Doe in the link folder, therefore teaches the identification of emails in which the user participated(sent or receive) which is shown in the user interface.
In further, Hauton, para.44, teaches workflow-enabled email application such as Microsoft Outlook which is used to inform workflow participants when activities need to be performed on workflow tasks, such as email messages, para.48 also teaches the use of e-mail message informing the participant of the activity and providing access references to affected document and required form is assembled and the user opening 
Therefore both Duffy and Hauton teaches the identification of a “collaboration session” in which the user participated
2) As per claim 26, the prior art does not teach, “identifying a pending action to be performed by the user within the identified collaborative session”, in particular the applicant argues Duffy fails to teach “within the identified session” and that performing the sharing of a task in the not the same as performing the task, Appeal Brief, pg.12-13,
In reply to 2); Firstly the applicant argument that the claims requires performing the task is unpersuasive.  The claims recites, “identifying a pending action to be performed by the user”, the claim does not requires the active step of “performing the task” by the user but rather, the intent to perform the task by the user.  In further, the user performing the task within the identified collaborative session would not make sense, because the limitation “receiving, from a user, a user input indicating unavailability of the user”, and “….the identified pending action is be completed by the second participant”, therefore the user is unavailable(to perform the task) rather the second participant is performing the task.
Secondly, as discussed above, collaborative session is considered to be emails in the email system/environment in which the user participated(sent/receive/open of emails), therefore broadest reasonable interpretation of  “identifying a pending action to be performed within the identified collaborative session” is interpreted as the identification of a pending action to be performed within emails in the email system/environment the user participated in.
a linked copy of John Doe’s messages and tasks, in a folder marked “John Doe”. 
Para.84, teaches a user accessing the electronic messaging/workflow system and becomes a surrogate for the user which causes a linked copy to be created, the system collect all messages and task sent to the covered user and prepare the surrogates user’s linked copy of those messages and task.
Duffy therefore teaches the identification of pending action to be performed(task of a user that is being covered by a surrogate) within the identified collaborative session(the messages and task being collected and contain in a linked copy folder).
In further, Hauton, para.43 teaches an email application program that is a workflow-enable Microsoft Outlook, where email is opened and there is a display of icons for workflow task along with text,  the email includes  a “document” icon name “Please review this document” and a “form icon” name “completion Form:”.  A workflow participant with an assigned workflow task receive an email when work is required by the workflow task.  When the email is opened, icons such as document and form icons are displayed.  The document is to be reviewed is opened for review by clicking on the document icon.  The completion form for the workflow task associated with document is opened by clicking on the form icon.
para.48 also teaches the use of e-mail message informing the participant of the activity and providing access references to affected document and required form is 
3) As per claim 27, the prior art does not teach, “in response to the collaborative session being identified, collaboration media associated with the collaborative session is retrieved” and “the pending action is identified based upon an analysis of the collaboration media”, Appeal Brief, pg.13-17,
In reply to 3); Firstly, the claims requires the pending action is identified based upon an “analysis” of the collaboration media.  The collaboration media, as defined in para. 25 as, any media generated during a collaboration session, for example, text, audio, video, images, slides and so on. The claims does not specify who or what is “analyzing” the collaboration media nor what “analyzing” entails, therefore given broadest reasonable interpretation, one ordinary skill in the art would  interpret the limitation as a user who “analyze” (by reading and mentally processing) collaboration media(text).
Hauton, Fig.9,  para.43, teaches an email application program that is a workflow-enable Microsoft Outlook, where email is opened and there is a display of icons for workflow task along with text,  the email includes  a “document” icon name “Please review this document” and a “form icon” name “completion Form:”.  A workflow participant with an assigned workflow task receive an email when work is required by the workflow task.  When the email is opened, icons such as document and form icons are displayed.  The document is to be reviewed is opened for review by clicking on the document icon.  The completion form for the workflow task associated with document is opened by clicking on the form icon.
which teaches in response to the collaborative session being identified(email of the email system is the collaborative session being identified), collaboration media associated with the collaborative session is retrieved(the email includes text such as  “Please review this document” text and “Completion Form:”), the pending action is identified based up on an analysis of the collaboration media (the document and form which is required work(pending action) are identified by the user to be completed by “analyzing” the text such as “Please review this document” or “completion form” for opening, by clicking on the document and form icon) see also Fig.9 annotated below. 

    PNG
    media_image2.png
    719
    1039
    media_image2.png
    Greyscale


4) As per claim 28, the prior art does not teach, “the sending is based upon an analysis that concludes that the unavailability of the user impacts the second participant”, Appeal Brief, pg.18-22,
In reply to 4); The examiner disagrees and expands upon the citation of paragraphs [0026] and [0028].  The appellants is reminded that the references should be viewed as a whole and not in a piecemeal fashion. 
As such, Hatoun discloses in part at paragraph [0038] that “…it is determined if the task is within the time span set for the task, i.e., a task time span. A task time span prescribes when a task begins and ends. For example, a document cannot be approved until a draft of the document is written. Thus, preferably, the time span for the approval task of the document should begin after the time scheduled for the completion of a draft of the document. The same document may need to be approved before a certain date in order to be useful. Thus, preferably, the time span for the approval task of the document should end before the useful time of the document ends…”. 
Viewing paragraph [0038] in light of cited paragraphs [0026] and [0028] it is clear to one of ordinary skill in the art that the “unavailability of the user impacts the second participant” as disclosed in paragraph [0038] impacts “a document cannot be approved until a draft of the document is written”. In other words if a user is unavailable to draft/write a document it impact a second person/participant’s ability to approve said document. 
Furthermore, paragraph [0047] states in part that “…if a group participant has not accepted the task, the control flows to block 712. At block 712, a test is made to determine if a message has been broadcast to the group informing the group of the incomplete task, i.e., a test is made to determine if a task message has been broadcast. If a task message has been broadcast, after a delay, control flows back to block 706. If a task message has not been broadcast, control flows to block 714 where the task message is broadcast…”.  Thus, Hatoun is viewed in context and the citations read in light of appellants limitation and contentions, Hatoun’s paragraphs [0038] and [0047] teaches, “the sending is based upon an analysis that concludes that the unavailability of the user impacts the second participant”.
5 )As per claims 30-35,40-45, stand or fall together with claim 26.
In reply to 5); see above claim 26 analysis/response.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Backhean Tiv/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/Hitesh Patel/Primary Examiner, Art Unit 2419  

                                                                                                                                                                                                      /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.